IN THE SUPREME COURT OF THE STATE OF NEVADA


                JAMES ANTHONY DAVIS,                                     No. 67743
                Appellant,
                vs.
                THE HONORABLE DAVID B. BARKER,
                DISTRICT JUDGE; FRANK J.
                COUMOU, CHIEF DEPUTY DISTRICT
                ATTORNEY; H. LEON SIMON, CHIEF
                DEPUTY DISTRICT ATTORNEY;                                 FILED
                CAROLINE BATEMAN, DEPUTY                                  FEB 0 3 2016
                DISTRICT ATTORNEY; AND STEVEN
                B. WOLFSON, CLARK COUNTY                                TRACE K. UNDEMAN
                                                                     CLERK OF SUPREME COURT
                DISTRICT ATTORNEY; CATHERINE                        ev
                                                                           DEPUTY CLERK
                CORTEZ MASTO, FORMER NEVADA
                ATTORNEY GENERAL; THE STATE
                OF NEVADA; THE HONORABLE
                JENNIFER TOGLIATTI, DISTRICT
                JUDGE; AND STATE BAR OF
                NEVADA,
                Respondents.

                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order dismissing
                appellant's civil rights complaint for failure of service. Eighth Judicial
                District Court, Clark County; Rob Bare, Judge.
                            Our review of the documents submitted to this court under
                NRAP 3(g) reveals a jurisdictional defect. Specifically, it appears several
                defendants remain pending below, such that no final judgment has been
                entered in the underlying case. See NRAP 3A(b)(1) (providing a right to
                appeal from "[a] final judgment entered in an action"); Lee v. GNLV Corp.,
                116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (defining "a final judgment
                [as] one that disposes of all the issues presented in the case, and leaves


SUPREME COURT
     OF
   NEVADA


                                                                                      1(0- 03(0,52-
                nothing for the future consideration of the court, except for post-judgment
                issues such as attorney's fees and costs").
                               In particular, the order granting the motion to dismiss filed by
                respondents district court judges David Barker and Jennifer Togliatti,
                former Nevada Attorney General Catherine Cortez Masto, and the State of
                Nevada simply states the motion to dismiss filed by these parties is
                granted." It is not clear whether the district court's dismissal order
                addresses the other defendants. Further, the record is not clear
                concerning the service of the other defendants nor was the order certified
                as final pursuant to NRCP 54(b). 2 Thus, we lack jurisdiction over this
                appeal.   See NRAP 3A(b)(1); Lee, 116 Nev. at 426, 996 P.2d at 417. 3
                Accordingly, we



                       'Although respondents Togliatti, Masto, and the State of Nevada do
                not appear in the district court caption transmitted to this court, they
                were obviously parties to the complaint filed in the lower court as Davis
                asserted claims against them in the body of the complaint. Therefore, we
                instruct the clerk of this court to modify the caption in accordance with
                this order.

                      2 This court has previously held that "[NRCP] 54(b) does not preclude
                the grant of a final judgment against the only defendant who was served
                and who made an appearance." Rae v. All Am. Life & Gas. Co., 95 Nev.
920, 922, 605 P.2d 196, 197 (1979). Because there is no indication in the
                district court's order as to whether the remaining defendants were served,
                it is unclear whether this court's holding in Rae would apply in this
                instance

                      3 We  note that the district court did not expressly invoke its power
                pursuant to NRCP 4(i) to dismiss the other defendants on its own
                initiative nor did the district court provide notice to Davis of its intent to
                dismiss the other defendants.



SUPREME COURT
       OF
    NEVADA
                                                        2
(0)(947A
                             ORDER this appeal DISMISSED.



                                                              J.
                                                  Hardesty


                                                      CL      J.



                                                  _fPTCej
                                                      l
                                                  Pickering




                  cc: Hon. Rob Bare, District Judge
                       James Anthony Davis
                       Attorney General/Carson City
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA                                            3
(0) 1947A 0423P